Exhibit 10.33

 

UNITED STATES OF AMERICA

DEPARTMENT OF THE TREASURY

COMPTROLLER OF THE CURRENCY

 

In the Matter of:

)

 

TeamBank, National Association

)

 

Paola, Kansas

)

 

 

STIPULATION AND CONSENT TO THE ISSUANCE

OF A CONSENT ORDER

 

The Comptroller of the Currency of the United States of America (“Comptroller”)
intends to initiate cease and desist proceedings against TeamBank, National
Association, Paola, Kansas (“Bank”) pursuant to 12 U.S.C. § 1818(b) through the
issuance of a Notice of Charges for unsafe and unsound banking practices
relating to supervision of the Bank.

 

The Bank, in the interest of compliance and cooperation, consents to the
issuance of a Consent Order, dated September 2, 2008 (“Order”);

 

In consideration of the above premises, the Comptroller, through his authorized
representative, and the Bank, through its duly elected and acting Board of
Directors, hereby stipulate and agree to the following:

 

ARTICLE I

 

JURISDICTION

 

(1)           The Bank is a national banking association chartered and examined
by the Comptroller pursuant to the National Bank Act of 1864, as amended,
12 U.S.C. § 1 et seq.

 

(2)           The Comptroller is “the appropriate Federal banking agency”
regarding the Bank pursuant to 12 U.S.C. §§ 1813(q) and 1818(b).

 

(3)           The Bank is an “insured depository institution” within the meaning
of 12 U.S.C. § 1818(b)(1).

 

(4)           This Agreement shall cause the Bank not to be designated as an
“eligible bank” for purposes of 12 C.F.R. § 5.3(g), unless otherwise informed in
writing by the Comptroller.

 

--------------------------------------------------------------------------------


 

ARTICLE II

 

AGREEMENT

 

(1)           The Bank, without admitting or denying any wrongdoing, hereby
consents and agrees to the issuance of the Order by the Comptroller.

 

(2)           The Bank further agrees that said Order shall be deemed an “order
issued with the consent of the depository institution” as defined in 12 U.S.C.
§ 1818(h)(2), and consents and agrees that said Order shall become effective
upon its issuance and shall be fully enforceable by the Comptroller under the
provisions of 12 U.S.C. § 1818(i). Notwithstanding the absence of mutuality of
obligation, or of consideration, or of a contract, the Comptroller may enforce
any of the commitments or obligations herein undertaken by the Bank under his
supervisory powers, including 12 U.S.C. § 1818(i), and not as a matter of
contract law. The Bank expressly acknowledges that neither the Bank nor the
Comptroller has any intention to enter into a contract.

 

(3)           The Bank also expressly acknowledges that no officer or employee
of the Comptroller has statutory or other authority to bind the United States,
the U.S. Treasury Department, the Comptroller, or any other federal bank
regulatory agency or entity, or any officer or employee of any of those entities
to a contract affecting the Comptroller’s exercise of his supervisory
responsibilities.

 

ARTICLE III

 

WAIVERS

 

(1)                                 The Bank, by signing this Stipulation and
Consent, hereby waives:

 

(a)                                  the issuance of a Notice of Charges
pursuant to 12 U.S.C. § 1818(b);

 

(b)                                 any and all procedural rights available in
connection with the issuance of the Order;

 

2

--------------------------------------------------------------------------------


 

(c)                                  all rights to a hearing and a final agency
decision pursuant to 12 U.S.C. § 1818(i), 12 C.F.R. Part 19

 

(d)                                 all rights to seek any type of
administrative or judicial review of the Order; and

 

(e)                                  any and all rights to challenge or contest
the validity of the Order.

 

ARTICLE IV

 

OTHER ACTION

 

(1)           The Bank agrees that the provisions of this Stipulation and
Consent shall not inhibit, estop, bar, or otherwise prevent the Comptroller from
taking any other action affecting the Bank if, at any time, it deems it
appropriate to do so to fulfill the responsibilities placed upon it by the
several laws of the United States of America.

 

IN TESTIMONY WHEREOF, the undersigned, authorized by the Comptroller as his
representative, has hereunto set his hand on behalf of the Comptroller.

 

           /s/ Ronald G. Schneck

 

    September 2, 2008

Ronald G. Schneck

 

  Date

Director

 

 

Special Supervision Division

 

 

 

3

--------------------------------------------------------------------------------


 

IN TESTIMONY WHEREOF, the undersigned, as the duly elected and acting Board of
Directors of the Bank, have hereunto set their hands on behalf of the Bank.

 

 /s/ Robert Blachly

 

 September 2, 2008

Robert Blachly

 

Date

 

 

 

 /s/ Patrice S. Hall

 

 September 2, 2008

Patrice S. Hall, PhD

 

Date

 

 

 

 /s/ Connie D. Hart

 

 September 2, 2008

Connie D. Hart

 

Date

 

 

 

 /s/ Jay Hastert

 

 September 2, 2008

Jay Hastert

 

Date

 

 

 

 /s/ Robert Howell

 

 September 2, 2008

Robert Howell

 

Date

 

 

 

 /s/ Carolyn S. Jacobs

 

 September 2, 2008

Carolyn S. Jacobs

 

Date

 

 

 

 /s/ Sandy Moll

 

 September 2, 2008

Sandy Moll

 

Date

 

 

 

 /s/ Don L. Morris

 

September 2, 2008

Don L. Morris

 

Date

 

 

 

 /s/ Norma Stephens

 

September 2, 2008

Norma Stephens

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 /s/ Deanna Sue Wilson

 

 September 2, 2008

Deanna Sue Wilson

 

Date

 

4

--------------------------------------------------------------------------------